Citation Nr: 1341504	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD) (30 percent prior to August 14, 2010, 50 percent from August 14, 2010, and 70 percent from November 27, 2012).

2.  Whether new and material evidence has been received to reopen a claim of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 (colitis) and January 2008 (PTSD) rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2008 rating decision, the RO denied an increased rating for PTSD (which at the time was rated at 30 percent, effective July 30, 2003).  The Veteran appealed.  By rating decision in February 2013, the RO granted increased ratings of 50 percent, effective August 14, 2010 and 70 percent, effective November 27, 2012.  Although increased ratings have been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although the appeal also originally included the issue of service connection for bilateral hearing loss, this benefit was granted by rating decision in October 2012 and is therefore no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On substantive appeal received in August 2009, the Veteran requested a hearing before the Board at the RO.  On a form received in September 2009, he requested a Board video conference hearing or a Travel Board hearing.  A Board video conference hearing was then scheduled for October 2013, but the Veteran failed to appear.  In a November 2013 statement, the Veteran's representative stated that he did not see any formal correspondence or any information regarding the hearing.  However, the Board notes an August 2013 letter from the RO informing the Veteran of the hearing.  

Nevertheless, the Veteran's representative has requested "empathetic assistance which can be afforded in providing him [the Veteran] with his requested BVA hearing."  He then asked that the Veteran be afforded "all allowable and necessary accommodations to assist in facilitating him a BVA Hearing."  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board hearing at the RO (either Travel Board or videoconference as the Veteran may elect).  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


